Citation Nr: 1302578	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-31 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating beyond 40 percent for spondylosis with degenerative disc disease.  

2. Entitlement to service connection for a left knee condition, to include as secondary to degenerative arthritis of the lumbar spine. 

3. Entitlement to service connection for a right knee condition, to include as secondary to degenerative arthritis of the lumbar spine. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to degenerative arthritis of the lumbar spine. 

5.  Entitlement to service connection for sciatica to include as secondary to degenerative arthritis of the lumbar spine.  

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	David L. Hoffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The record reveals that the Veteran submitted a claim of entitlement to service connection for depression; however, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

A hearing was held on October 26, 2009 in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file. 

In May 2010, the Board issued a remand in this claim for additional development.  While the case was in remand status, the RO granted service connection for spondylosis with degenerative disc disease and granted a 40 percent evaluation.  The Veteran disagreed with that determination and a statement of the case was issued to him.  He timely appealed, and thus the issues properly before the Board are noted on the first page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain addendum opinions and to obtain records from the Social Security Administration (SSA).  

The Veteran seeks service connection for a bilateral knee disorder and a psychiatric disorder, both to include as secondary to his service-connected back disorder.  In October 2010, he underwent a VA psychiatric examination and in April 2011, he underwent a VA orthopedic examination.  The examiners provided opinions regarding the disorders and their relationship to service.  Upon review of the reports, the Board finds the examiners' opinions to be inadequate.  

As to the October 2010 opinion, the examiner stated that the diagnosed depression was not "related to" the Veteran's service or to his lumbar spine disability.  However, the examiner did not address whether the disorder is aggravated by the service-connected back disorder.  As to the April 2011 opinion, the examiner reported that the bilateral knee disorder is less likely than not "related" to the back condition.  The examiner did not address whether the disorder is aggravated by the service-connected back disorder.  See El-Amin v. Shinseki, No. 10-3031 (Vet. App. Jan. 15, 2013) (holding that, where VA examiner opined that it was more likely than not that the Veteran's alcohol abuse was related to factors other than the Veteran's PTSD, the examiner's statement did not rule out the possibility that the Veteran's alcohol abuse was aggravated to some degree by his PTSD, and remanding for a new VA medical opinion).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

Here, the opinions offered by the examiners are inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Thus in view of the above, an addendum opinion is necessary. 

In February 2012, the RO received a private medical report dated that same month and submitted by the Veteran's attorney.  The examination report includes a statement that the Veteran receives a disability pension from the SSA.  While it is unclear what disabilities were considered in this SSA determination, such records may prove relevant to the matters at hand.  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Masors v. Derwinski, 2 Vet. App. 180 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's disability determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder. 

2.  Obtain any updated VA treatment records for the Veteran.  

3.  Submit the file to the October 2010 VA psychiatric examiner for an addendum opinion.  The examiner must review the claims file and indicate that this has been accomplished.  Then the examiner must offer an opinion with complete rationale as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric disorder is due to service or due to or aggravated by his service-connected back disorder.  In rendering this opinion, the examiner is directed to review and address all evidence associated with the file since the October 2010 examination including the February 2012 examination report from a private examiner.  
4.  Submit the file to the April 2011 VA orthopedic examiner for an addendum opinion.  The examiner must review the claims file and indicate that this has been accomplished.  Then the examiner must offer an opinion with complete rationale as to whether it is at least as likely as not that the Veteran's diagnosed bilateral knee disorder is due to service or due to or aggravated by his service-connected back disorder.  In rendering this opinion, the examiner is directed to review and address all evidence associated with the file since the April 2011 examination.   

5.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); See also Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Following completion of the above, the claims for should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


